 

EXHIBIT 10.2

 

GARDENBURGER, INC.

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”), dated as of  August 26, 2005, is
made and entered into by and between Gardenburger, Inc. (the “Company”) and
Robert T. Trebing, Jr. (“Consultant”).

 

W I T N E S S E T H

 

WHEREAS, the Consultant is the former Senior Vice President and Chief Financial
Officer of the Company and has knowledge and expertise pertaining to the
Company;

 

WHEREAS, the Company desires to retain Consultant in order to provide services
to the Company; and

 

WHEREAS, Consultant is willing to render services to the Company in the
performance of agreed upon tasks as hereinafter provided.

 


SECTION 1.                                          THE SERVICES

 

1.1                               Consultant will perform for the Company such
services as may be agreed upon from time to time by the Company and Consultant
(the “Services”).  The Services include, but are not necessarily limited to, the
Services described in the attached Exhibit A.

 

1.2                               Consultant shall (a) diligently and
conscientiously devote the time and effort necessary to discharge Consultant’s
duties to the Company in a trustworthy and efficient manner, (b) perform the
Services as and when requested by the Company, (c) comply with the Company’s
general procedures and the direction of the Company’s officers, and (d) fulfill
a general duty of loyalty to the Company, which includes but is not limited to a
duty to keep the Company fully informed of all relevant information; a duty not
to act adversely to the Company’s business or interests; and a duty not to
disparage the Company, its employees, products or services.

 

Section 2.                                          Compensation and Payment. 
In consideration for Consultant’s agreement to enter this Agreement and to make
himself available to the Company as required herein and as full compensation for
satisfactory performance of the Services and Consultant’s other obligations
under this Agreement, the Company will pay Consultant the compensation specified
in the attached Exhibit A.

 


SECTION 3.                                          PERFORMANCE BY CONSULTANT

 

3.1                               Consultant is an independent contractor, not
an employee or agent, of  the Company.  Without limitation of the foregoing,
Consultant will:  (a) not enter into any

 

--------------------------------------------------------------------------------


 

contract, agreement or other commitment, or incur any obligation or liability,
in the name or otherwise on behalf of the Company; (b) not be entitled to any
worker’s compensation, pension, retirement, insurance or other benefits afforded
to employees of  the Company; (c) provide for all federal income tax and other
withholding relating to Consultant’s compensation; (d) pay all social security,
unemployment and other employer taxes relating to Consultant’s employment or
compensation; (e) provide all worker’s compensation and other insurance relating
to Consultant’s employment; and (f) perform all reporting, recordkeeping,
administrative and similar functions relating to Consultant’s employment or
compensation.

 

3.2                               Consultant will not subcontract or otherwise
delegate performance of any Services without the prior written consent of the
Company.

 

3.3                               In performance of the Services and this
Agreement, Consultant will comply with all applicable laws, ordinances, rules,
regulations, orders, licenses, permits and other governmental requirements
(including, but not limited to, any such requirements imposed upon the Company
with respect to the Services).

 

3.4                               In connection with the Services or this
Agreement, the Company may disclose to Consultant certain information that is
confidential, proprietary or trade secret information of  the Company or
others.  Consultant will not disclose, use or publish any such information,
except as required to perform the Services in accordance with this Agreement or
as otherwise authorized by the Company in writing.  Consultant will take
appropriate steps to protect against any unauthorized disclosure, use or
publication of any such information.

 

3.5                               Consultant represents and warrants that this
Agreement and the performance of Consultant’s obligations under this Agreement
will not constitute or cause any breach, default or violation of any other
consulting, nondisclosure, confidentiality or other agreement to which
Consultant is a party.  In the performance of the Services and this Agreement,
Consultant will not infringe, misappropriate or violate any patent, copyright,
trade secret, trademark or other intellectual property right of any third party.

 


SECTION 4.                                          CHANGES

 

4.1                               If agreed upon by the Company and Consultant,
changes may be made in the Services to be rendered under this Agreement
(including, but not limited to, additions to or deletions from any Services,
suspension of performance and changes in schedule).

 

4.2                               If any change under Section 4.1 causes an
increase or decrease in the time or costs required to perform the Services in
accordance with this Agreement, then Exhibit A will be equitably adjusted, and
this Agreement shall be amended in writing accordingly.  Unless agreed to in
writing by Consultant, no decrease in the Services to be rendered under this
Agreement will result in any decrease in the compensation paid or payable to
Consultant under this Agreement.

 

--------------------------------------------------------------------------------


 


SECTION 5.                                          TERM AND TERMINATION

 

5.1                               General.  The Term will commence as of the
date of this Agreement and will continue until the earlier of (i) the date of
the Company’s emergence from bankruptcy under the United States Bankruptcy Code,
as determined by the Company in its sole discretion, or (ii) termination of the
Agreement in accordance with Section 5.2.

 

5.2                               Optional Termination.  Either Party may, at
its option, terminate the Term by giving the other Party thirty (30) days prior
written notice of termination, provided that no termination pursuant to this
Section 5.2 will be effective prior to the expiration of thirty (30) days after
the date of such notice of termination.

 

5.3                               Effect of Termination.  Upon any termination
of the Term, the following will apply:

 

(a)                                  Consultant will not be obligated to perform
any Services after the end of the Term;

 

(b)                                 The Company will pay Consultant in
accordance with Section 2 for all Services performed prior to the end of the
Term;

 

(c)                                  The Company will not be obligated to pay
Consultant for any Services performed or expenses incurred after the end of the
Term;

 

(d)                                 Consultant will not be obligated to return
any compensation he received prior to the end of the Term in the event of any
termination of this Agreement;

 

(e)                                  the  respective rights and obligations of
the parties hereto under Sections 2, 3, 5 and 6 will survive; and

 

(f)                                    neither party hereto will have any
obligation or liability to the other (e.g. for anticipated revenues or profits
based upon this Agreement or for any costs or expenses incurred in reliance upon
this Agreement) on account of any termination of the Term.

 


SECTION 6.                                          MISCELLANEOUS

 

6.1                               Any notice under this Agreement will be deemed
to be properly given if given in writing and delivered in person or mailed,
properly addressed and stamped with the required postage, to the intended
recipient as follows:

 

If to Company:

Gardenburger, Inc.

 

15615 Alton Parkway, Suite 350

 

Irvine, California 92618

 

Attn: Scott C. Wallace

 

--------------------------------------------------------------------------------


 

If to Consultant:

Robert T. Trebing, Jr.

 

28682 Vista Ladera

 

Laguna Niguel, CA 92677

 

Either party may change its address specified in this Section 6.1 by giving the
other party notice of such change in accordance with this Section 6.1.

 

6.2                               Consultant will not (by contract, operation of
law or otherwise) assign this Agreement or any right or interest in this
Agreement without the prior written consent of  the Company.  Subject to the
foregoing restriction on assignments by Consultant, this Agreement will be fully
binding upon, inure to the benefit of, and be enforceable by the parties and
their respective successors, assigns and legal representatives.

 

6.3                               This Agreement will be interpreted, construed
and enforced in all respects in accordance with the laws of the State of
California without reference to its choice of law principles.

 

6.4                               The failure of either party hereto to insist
upon or enforce strict performance by the other of any other provisions of this
Agreement, or to exercise any right or remedy under this Agreement, will not be
construed as a waiver or relinquishment to any extent of such party’s right to
assert or rely upon any such provision, right or remedy in that or any other
instance; rather, the same will be and remain in full force and effect.

 

6.5                               No third parties are intended to benefit by
the covenants, agreements, or any other terms or conditions of this Agreement.

 

6.6                               This Agreement sets forth the entire agreement
between the parties hereto, and supersedes any and all prior agreements of the
parties with respect to the Services.  No amendment of any provision of this
Agreement will be valid unless set forth in a written amendment signed by both
parties.

 

Signatures on Following Page

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date set forth below.

 

 

Company:

Consultant:

 

 

Gardenburger, Inc.

 Robert T. Trebing, Jr.

 

 

 

 

By:

  /s/ Scott C. Wallace

 

  /s/ Robert T. Trebing, Jr.

 

Name:  Scott C. Wallace

 

Title:  President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Services and Compensation

 

Services

 

Consultant shall render financial consulting services and advice to the Company
relating to general operation financing, financial reporting, SEC compliance (to
the extent necessary), secured financing, and other assignments involving
financial matters and issues that are mutually agreeable to the Company and
Consultant.

 

Compensation

 

As of the date of this Agreement, the Company shall pay Consultant a
non-refundable, lump-sum amount equal to $25,500 as consideration for
Consultant’s agreement to enter into this Agreement and make himself available
to the Company as required herein.  Thereafter, the Company shall pay Consultant
$8,500 every two weeks in accordance with the Company’s general practices.

 

The Company shall reimburse Consultant for approved travel and other
out-of-pocket expenses reasonably incurred by Consultant in the course of
performing the Services under this Agreement.

 

--------------------------------------------------------------------------------

 